Citation Nr: 1036115	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-21 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
coronary heart disease with a myocardial infarction.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

3.  Entitlement to service connection for a chronic eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 
INTRODUCTION

The Veteran had active service from April 1967 to November 1969.  
The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
service connection for depression and an eye disorder.  In June 
2004, the Board, in pertinent part, remanded the issues of 
service connection for depression and an eye disorder to the RO 
for issuance of a statement of the case.  

In May 2007, the RO, in pertinent part, tacitly determined that 
new and material evidence had been received to reopen the 
Veteran's claim of entitlement to service connection for coronary 
heart disease with a myocardial infarction and denied the claim 
on the merits.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for coronary heart disease with a myocardial 
infarction, the Board is required to consider the question of 
whether new and material evidence has been received to reopen the 
Veteran's claim without regard to the RO's determination in order 
to establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

The issues of the Veteran's entitlement to service connection for 
a chronic acquired psychiatric disorder to depression and a 
chronic eye disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further action 
is required on his part.  

In November 2007, the Veteran submitted an informal 
application to reopen his claim of entitlement to service 
connection for otitis externa.  The issue has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it.  The issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In June 1994, the VA denied service connection for coronary 
heart disease with a myocardial infarction.  The Veteran was 
notified of the adverse decision and his appellate rights in June 
1994.  The Veteran did not submit a notice of disagreement with 
the decision.  

2.  The documentation submitted since the June 1994 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  Service connection is currently in effect for Type II 
diabetes mellitus, right upper extremity peripheral neuropathy, 
left upper extremity peripheral neuropathy, right lower extremity 
peripheral neuropathy, left lower extremity peripheral 
neuropathy, and erectile dysfunction.  

4.  The Veteran's post-operative chronic coronary artery disease 
has been objectively shown to be etiologically related to his 
service-connected Type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection for 
coronary heart disease with a myocardial infarction is final.  
New and material evidence sufficient to reopen the Veteran's 
service connection for coronary heart disease with a myocardial 
infarction has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326(a), 20.1103 (2009).  

2.  Post-operative chronic coronary artery disease was incurred 
proximately due to or as the result of the Veteran's 
service-connected Type II diabetes mellitus.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the Veteran's 
claim of entitlement to service connection for post-operative 
coronary artery disease.  Such action represents a complete grant 
of the benefits sought on appeal.  Therefore, no discussion of 
the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  


I.  Prior RO Decision

In June 1994, the VA denied service connection for coronary heart 
disease with a myocardial infarction as the claimed disorder was 
not shown during active service or within one year of service 
separation.  The Veteran was informed of the adverse decision and 
his appellate rights in June 1994.  He did not submit a NOD with 
the decision.  

The evidence upon which the RO formulated its decision may be 
briefly summarized.  The Veteran's service treatment records do 
not refer to a chronic heart disorder.  VA hospital summaries 
dated in February 1994, March 2004, and April 2004 reflect that 
the Veteran was admitted with a history of coronary artery 
disease, hypertension, and a myocardial infarction and underwent 
cardiac catheterization.  
II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the June 1994 RO determination 
includes VA clinical and examination documentation; private 
clinical documentation; newspaper articles and unit histories; 
and written statements from the Veteran.  An August 2006 written 
statement from R. B., M.D., conveys that the Veteran's 
post-operative arteriosclerotic cardiovascular disease was at 
least as likely as not related to his Type II diabetes mellitus.  
A January 2008 written statement from Dr. B. clarifies that "it 
is also likely that underlying diabetes mellitus contributed to 
him having diffuse coronary artery disease not amenable to 
percutaneous revascularization and therefore requiring coronary 
artery bypass graft surgery."  

The Board finds that Dr. B.'s August 2006 and January 2008 
written statements constitute new and material evidence in that 
they are of such significance that they raise a reasonable 
possibility of substantiating the Veteran's claim.  As new and 
material evidence has been received, the Veteran's claim of 
entitlement to service connection for coronary heart disease with 
a myocardial infarction is reopened.


III.  Service Connection

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  The Court has clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Service connection is currently in effect for Type II 
diabetes mellitus, right upper extremity peripheral neuropathy, 
left upper extremity peripheral neuropathy, right lower extremity 
peripheral neuropathy, left lower extremity peripheral 
neuropathy, and erectile dysfunction.  

The Veteran's service treatment records make no reference to a 
chronic cardiovascular disorder.  VA clinical documentation dated 
February 2004 and April 2004 reflects that the Veteran had with a 
history of coronary artery disease, hypertension, and a 
myocardial infarction and underwent cardiac catheterization.  

In his January 2008 written statement, Dr. B. opines that:

[The Veteran] has been a patient of mine 
with known coronary artery disease and 
underlying history of diabetes mellitus.  
He is interested to know if diabetes 
mellitus could have resulted in coronary 
artery disease or accelerated his coronary 
artery disease.  I told him that both of 
these statements are true and are well 
established.  It is also likely that 
underlying diabetes mellitus contributed to 
him having diffuse coronary artery disease 
not amenable to percutaneous 
revascularization and therefore requiring 
the coronary artery bypass graft surgery.  

At a September 2007 VA examination for compensation purposes, the 
Veteran was diagnosed with coronary artery disease.  The examiner 
commented that coronary artery disease was a complication of the 
Veteran's diabetes mellitus.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  A chronic 
cardiovascular disorder was not shown during active service or 
for many years thereafter.  VA and private physicians have 
attributed the onset of the Veteran's coronary artery disease to 
his service-connected Type II diabetes mellitus.  In the absence 
of any competent evidence to the contrary, the Board concludes 
that service connection for post-operative coronary artery 
disease is warranted.  
.

ORDER

Service connection for post-operative coronary artery disease is 
granted.  


REMAND

The Veteran asserts that service connection for both a chronic 
eye disorder and chronic depression is warranted as the claimed 
disorders arose secondary to his service-connected diabetes 
mellitus.  
In July 2010, the accredited representative submitted an informal 
application to reopen the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  The 
RO has not had an opportunity to act upon the application.  The 
Board finds that the issue of whether new and material evidence 
has been received to reopen the Veteran's claim of entitlement to 
service connection for chronic PTSD is inextricably intertwined 
with the certified issue of service connection for a chronic 
acquired disorder to include depression.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has jurisdiction of 
the issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed by the RO in the 
first instance. 

In reviewing the claims files, the Board observes that the record 
is in conflict as to nature and etiology of the Veteran's claimed 
chronic eye disorder.  The clinical documentation of record 
indicates that the Veteran was variously diagnosed with dry eyes 
secondary to meibomitis, recurrent uveitis, a right eye stye, 
blepharitis, and right eye trichinosis.  An August 2006 written 
statement from K. A. M., M.D., notes that the Veteran had 
diabetic visual complications including visual fluctuations.  The 
report of the September 2007 VA examination for compensation 
purposes states that the Veteran exhibited no visual impairment 
or symptoms related to diabetes mellitus.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent 
conflict as to the nature and etiology of the Veteran's chronic 
eye disabilities, the Board finds that an additional VA 
examination would be helpful in resolving the issues raised by 
the instant appeal.  

A November 2005 Social Security Administration (SSA) report 
indicates that the Veteran had been in receipt of SSA disability 
benefits since July 2001.  The evidence considered by the SSA in 
granting the Veteran's benefits is not of record.  The Court has 
clarified that the VA's duty to assist the Veteran includes an 
obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his claimed chronic acquired psychiatric 
and eye disabilities after June 2008 
including the names and addresses of all 
health care providers.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after June 2008, not already of 
record, be forwarded for incorporation into 
the record.  

3.  Contact the SSA and request that it 
provide copies of all records developed in 
association with the Veteran's award of 
disability benefits for incorporation into 
the record.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic eye disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that an identified chronic eye 
disorder had its onset during active 
service; otherwise originated during active 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his Type II 
diabetes mellitus and other 
service-connected disabilities.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then adjudicate the issue of whether 
new and material evidence has been received 
to reopen the Veteran's claim of 
entitlement to service connection for 
chronic PTSD.  The Veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal unless 
there is a NOD and a substantive appeal as 
to the issue.  

6.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include depression and a chronic eye 
disorder.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


